MAZE, Judge,
Concurring in Result Only:
While I agree with the majority’s decision to dismiss the appeal, I disagree with its reasoning finding that this Court lacks jurisdiction to hear the appeal. The majority correctly notes that James prematurely filed his notice of appeal from the trial court August 2, 2012, oral ruling from the bench. Such oral orders are generally not appealable, since the trial court can only speak through its written orders. However, the trial court reduced its oral judgment to writing on August 9, 2012, only one day after James filed his notice of appeal. Under James v. James, 313 S.W.3d 17 (Ky.2010) and N.L. v. W.F., 368 S.W.3d 136 (Ky.App.2012), a premature filing of a notice of appeal does not require dismissal of the appeal for lack of jurisdiction. Rather, a prematurely filed notice of appeal will relate forward to the time when the trial court’s interlocutory judgment became final. James, 313 S.W.3d at 23-24, N.L., 368 S.W.3d at 144-45.
The majority agrees that this relation-forward rule applies to an interlocutory order which is subsequently made final without modification. However, the majority concludes that this rule does not apply to an oral ruling which is reduced to a final written order without modification. Under the particular circumstances of this case, I cannot find any meaningful distinction between these two types of orders. Therefore, I would conclude that this Court has jurisdiction to hear James’s appeal.
Nevertheless, I fully agree with the majority’s excellent analysis detailing the deficiencies in James’s brief. This Court has given James’s counsel several chances to bring the Appellant’s brief into compliance *382with CR 76.12. Despite these opportunities, the Appellant’s brief still fails to substantially comply with the requirements of the rule. As a result, I concur with the majority that James’s brief should be stricken and his appeal dismissed. However, if the majority is correct that this Court lacks jurisdiction to hear the appeal, then the deficiencies in the Appellant’s brief are moot. This Court would be required to dismiss the appeal even if James’s counsel had fully complied with CR 76.12. Any further discussion in the majority opinion must be considered as dicta.